IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 25 WAL 2015
                              :
              Respondent      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
JASON ALEXANDER LOHR,         :
                              :
              Petitioner      :


                                     ORDER


PER CURIAM

     AND NOW, this 12th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.